UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10155 AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 9-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Inflation Protection Fund September 30, 2012 VP Inflation Protection - Schedule of Investments SEPTEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) U.S. TREASURY SECURITIES— 53.8% U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/25 U.S. Treasury Inflation Indexed Bonds, 2.00%, 1/15/26(1) U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/27 U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28 U.S. Treasury Inflation Indexed Bonds, 3.625%, 4/15/28 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 3.875%, 4/15/29 U.S. Treasury Inflation Indexed Bonds, 3.375%, 4/15/32 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41(1) U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18 U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/19 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.25%, 7/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $621,758,779) SOVEREIGN GOVERNMENTS AND AGENCIES — 16.1% AUSTRALIA — 2.2% Government of Australia, Inflation Linked, 4.00%, 8/20/20 AUD CANADA — 2.1% Government of Canada, Inflation Linked, 4.25%, 12/1/26 CAD FRANCE — 2.4% Government of France, Inflation Linked, 2.25%, 7/25/20 EUR GERMANY — 2.2% German Federal Republic, Inflation Linked, 1.75%, 4/15/20 JAPAN — 2.1% Government of Japan, CPI Linked Bond, 1.10%, 12/10/16 JPY MULTI-NATIONAL — 1.0% International Bank for Reconstruction & Development, 7.625%, 1/19/23 UNITED KINGDOM — 4.1% Government of United Kingdom, Inflation Linked, 2.50%, 7/26/16 GBP Government of United Kingdom, Inflation Linked, 1.25%, 11/22/17 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $193,513,962) CORPORATE BONDS — 11.3% AEROSPACE AND DEFENSE — 0.6% L-3 Communications Corp., 5.20%, 10/15/19 Lockheed Martin Corp., 2.125%, 9/15/16 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 3.125%, 10/15/20 United Technologies Corp., 4.875%, 5/1/15 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% Toyota Motor Credit Corp., MTN, 3.30%, 1/12/22 BEVERAGES — 0.7% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Coca-Cola Co. (The), 3.625%, 3/15/14 Coca-Cola Refreshments USA, Inc., 4.25%, 3/1/15 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 SABMiller Holdings, Inc., 2.45%, 1/15/17(2) SABMiller Holdings, Inc., 3.75%, 1/15/22(2) BIOTECHNOLOGY — 0.2% Amgen, Inc., 5.85%, 6/1/17 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bank of New York Mellon Corp. (The), 2.50%, 1/15/16 CHEMICALS — 0.1% Dow Chemical Co. (The), 2.50%, 2/15/16 COMMERCIAL BANKS — 0.2% Capital One Financial Corp., 3.15%, 7/15/16 Northern Trust Co. (The), 6.50%, 8/15/18 PNC Funding Corp., 3.625%, 2/8/15 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 COMMUNICATIONS EQUIPMENT — 0.1% Cisco Systems, Inc., 5.90%, 2/15/39 CONSUMER FINANCE — 0.2% Caterpillar Financial Services Corp., MTN, 1.125%, 12/15/14 John Deere Capital Corp., MTN, 3.15%, 10/15/21 PNC Bank N.A., 6.00%, 12/7/17 DIVERSIFIED FINANCIAL SERVICES — 0.7% Bank of America Corp., 5.75%, 12/1/17 Citigroup, Inc., 6.01%, 1/15/15 Citigroup, Inc., 4.59%, 12/15/15 General Electric Capital Corp., 3.75%, 11/14/14 General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% AT&T, Inc., 5.10%, 9/15/14 AT&T, Inc., 6.55%, 2/15/39 British Telecommunications plc, 5.95%, 1/15/18 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Verizon Communications, Inc., 6.10%, 4/15/18 FOOD AND STAPLES RETAILING — 0.6% CVS Caremark Corp., 6.60%, 3/15/19 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.875%, 4/1/15 Wal-Mart Stores, Inc., 3.625%, 7/8/20 Wal-Mart Stores, Inc., 3.25%, 10/25/20 Wal-Mart Stores, Inc., 5.625%, 4/15/41 FOOD PRODUCTS — 0.5% General Mills, Inc., 3.15%, 12/15/21 HJ Heinz Co., 2.00%, 9/12/16 Kraft Foods Group, Inc., 5.375%, 2/10/20(2) Kraft Foods, Inc., 6.125%, 2/1/18 Kraft Foods, Inc., 5.375%, 2/10/20 GAS UTILITIES — 0.4% Enterprise Products Operating LLC, 3.70%, 6/1/15 Kinder Morgan Energy Partners LP, 5.30%, 9/15/20 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Williams Partners LP, 3.80%, 2/15/15 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES — 0.3% Medtronic, Inc., 3.00%, 3/15/15 St. Jude Medical, Inc., 2.50%, 1/15/16 Stryker Corp., 3.00%, 1/15/15 Stryker Corp., 2.00%, 9/30/16 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Express Scripts, Inc., 6.25%, 6/15/14 Express Scripts, Inc., 3.125%, 5/15/16 Express Scripts, Inc., 7.25%, 6/15/19 INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17 INSURANCE — 0.3% Boeing Capital Corp., 2.125%, 8/15/16 Hartford Financial Services Group, Inc., 6.30%, 3/15/18 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., MTN, 2.75%, 1/14/13 Prudential Financial, Inc., VRN, 3.69%, 10/1/12 IT SERVICES — 0.2% International Business Machines Corp., 2.00%, 1/5/16 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.2% Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 MACHINERY — 0.1% Deere & Co., 2.60%, 6/8/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 1.1% Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%, 3/15/15 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 6.90%, 8/15/39 Time Warner Cable, Inc., 8.25%, 2/14/14 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Viacom, Inc., 4.50%, 3/1/21 METALS AND MINING — 0.3% Barrick North America Finance LLC, 4.40%, 5/30/21 BHP Billiton Finance USA Ltd., 3.25%, 11/21/21 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.75%, 9/20/21 MULTI-UTILITIES — 0.6% Dominion Resources, Inc., 6.40%, 6/15/18 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Ohio, Inc., 2.10%, 6/15/13 Pacific Gas & Electric Co., 6.25%, 12/1/13 Pacific Gas & Electric Co., 5.80%, 3/1/37 Sempra Energy, 2.00%, 3/15/14 Sempra Energy, 6.50%, 6/1/16 OIL, GAS AND CONSUMABLE FUELS — 1.3% Apache Corp., 4.75%, 4/15/43 Cenovus Energy, Inc., 4.50%, 9/15/14 Chevron Corp., 3.95%, 3/3/14 ConocoPhillips, 4.75%, 2/1/14 EOG Resources, Inc., 2.50%, 2/1/16 Nexen, Inc., 6.20%, 7/30/19 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.50%, 2/1/16 Occidental Petroleum Corp., 1.75%, 2/15/17 Shell International Finance BV, 2.375%, 8/21/22 Talisman Energy, Inc., 7.75%, 6/1/19 Talisman Energy, Inc., 3.75%, 2/1/21 PHARMACEUTICALS — 0.4% Abbott Laboratories, 5.875%, 5/15/16 Roche Holdings, Inc., 6.00%, 3/1/19(2) Sanofi, 1.20%, 9/30/14 REAL ESTATE INVESTMENT TRUSTS (REITs)† HCP, Inc., 5.375%, 2/1/21 ROAD AND RAIL — 0.1% CSX Corp., 4.25%, 6/1/21 SOFTWARE — 0.3% Adobe Systems, Inc., 3.25%, 2/1/15 Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 5.75%, 4/15/18 SPECIALTY RETAIL — 0.3% Home Depot, Inc. (The), 4.40%, 4/1/21 Lowe's Cos., Inc., 2.125%, 4/15/16 WIRELESS TELECOMMUNICATION SERVICES — 0.3% Cellco Partnership/Verizon Wireless Capital LLC, 5.55%, 2/1/14 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 TOTAL CORPORATE BONDS (Cost $143,899,556) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3) — 10.8% FHLMC, 4.50%, 4/1/41 FNMA, 4.50%, 5/1/39 FNMA, 4.00%, 5/1/41 FNMA, 4.00%, 9/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 11/1/41 FNMA, 4.00%, 2/1/42 FNMA, 4.00%, 5/1/42 GNMA, 6.00%, 6/20/17 GNMA, 6.00%, 7/20/17 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $145,061,379) U.S. GOVERNMENT AGENCY SECURITIES— 3.8% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $49,790,180) COMMERCIAL MORTGAGE-BACKED SECURITIES(3) — 2.6% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/1/12 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/1/12 Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.40%, 10/15/12(2) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 10/1/12 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/12 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/12 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(2) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.45%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/12 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 10/11/12 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4 SEQ, 3.18%, 8/15/45 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $35,526,959) COLLATERALIZED MORTGAGE OBLIGATIONS(3) — 1.5% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Cendant Mortgage Corp., Series 2003-6, Class A3, 5.25%, 7/25/33 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.95%, 10/1/12 Sequoia Mortgage Trust, Series 2011-1, Class A1, VRN, 4.125%, 10/1/12 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 10/1/12 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2003-17, Class 1A14, 5.25%, 1/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $20,453,734) MUNICIPAL SECURITIES — 0.1% Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Texas GO, (Building Bonds), 5.52%, 4/1/39 TOTAL MUNICIPAL SECURITIES (Cost $674,766) TEMPORARY CASH INVESTMENTS — 1.1% BNP Paribas Finance, Inc., 0.10%, 10/1/12(4) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,022,824) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $1,226,702,139) OTHER ASSETS AND LIABILITIES — (1.1)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) NOK for SEK Deutsche Bank 10/25/12 NOK for SEK HSBC Holdings plc 10/25/12 NOK for SEK UBS AG 10/25/12 AUD for USD UBS AG 10/25/12 AUD for USD Westpac Group 10/25/12 CAD for USD UBS AG 10/25/12 CHF for USD Deutsche Bank 10/25/12 EUR for USD UBS AG 10/25/12 GBP for USD Barclays Bank plc 10/25/12 JPY for USD UBS AG 10/25/12 KRW for USD HSBC Holdings plc 10/25/12 NOK for USD Deutsche Bank 10/25/12 NZD for USD Westpac Group 10/25/12 SEK for USD Deutsche Bank 10/25/12 SGD for USD HSBC Holdings plc 10/25/12 TWD for USD HSBC Holdings plc 10/25/12 (Value on Settlement Date $56,955,348) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) SEK for NOK Deutsche Bank 10/25/12 SEK for NOK HSBC Holdings plc 10/25/12 SEK for NOK UBS AG 10/25/12 AUD for USD UBS AG 10/25/12 AUD for USD Westpac Group 10/25/12 CAD for USD Barclays Bank plc 10/25/12 CAD for USD UBS AG 10/25/12 EUR for USD Deutsche Bank 10/25/12 EUR for USD Deutsche Bank 10/25/12 EUR for USD UBS AG 10/25/12 GBP for USD HSBC Holdings plc 10/25/12 GBP for USD UBS AG 10/25/12 GBP for USD UBS AG 10/25/12 JPY for USD UBS AG 10/25/12 SGD for USD HSBC Holdings plc 10/25/12 TWD for USD HSBC Holdings plc 10/25/12 (Value on Settlement Date $253,978,686) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) U.S. Treasury 10-Year Notes December 2012 TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount ($) Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate (%) Termination Date Value ($) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 7/24/13 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 9/8/14 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 1/22/15 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 11/16/16 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 4/1/18 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 12/4/19 Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 4/1/22 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 12/8/13 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 6/28/14 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 1/11/16 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 4/25/17 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 9/28/17 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 4/25/18 Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 12/21/27 Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc CPI - Consumer Price Index EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GBP - British Pound GNMA - Government National Mortgage Association GO - General Obligation JPY - Japanese Yen KRW - South Korea Won LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PHHMC - PHH Mortgage Corporation SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $11,717,909. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $9,148,227, which represented 0.7% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities U.S. Treasury Securities — — Sovereign Governments and Agencies — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Government Agency Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Futures Contracts — — Forward Foreign Currency Exchange Contracts — — Swap Agreements — — Total Unrealized Gain (Loss) on Other Financial Instruments — 3. Federal Tax Information As of September 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios II, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 27, 2012
